Citation Nr: 1629653	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  13-06 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tomah, Wisconsin


THE ISSUE

Entitlement to the payment of or reimbursement for the cost of unauthorized medical treatment and services rendered in January 2012.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel





INTRODUCTION

The Veteran had active service from April 1976 to July 1976, from February 1985 to August 1985, and from November 1990 to May 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2012 decision by the Department of Veterans Affairs Medical Center (VAMC) in Tomah, Wisconsin.

In July 2015, the Board remanded the appeal for additional development, and it now returns to the Board for appellate action.


REMAND

In April 2016, a memorandum was added to the claims file by the Business Office of the Tomah VAMC that indicates that the charge to the Veteran for her January 2012 hospitalization had been written off by the private medical facility and so there were no charges in need of payment or reimbursement.  The memorandum then states that a supplemental statement of the case (SSOC) is not necessary as there was no development.  Unfortunately, this statement is incorrect.  The Veteran has not withdrawn her claim, and therefore, due process requires that she be made aware of this memorandum and given the opportunity to respond.  Consequently, the Board does not properly have jurisdiction over the appeal, and it must be remanded so that an SSOC that adjudicates the claim based on this memorandum can be issued to the Veteran.  

Accordingly, the case is REMANDED for the following action:

Send the Veteran and her representative an SSOC for the issue of entitlement to payment of or reimbursement for the cost of unauthorized medical treatment and services rendered in January 2012 in consideration of all relevant evidence of record.  If the issue on appeal is not resolved to the Veteran's satisfaction, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




